Case 13-50530-CSS   Doc 772-28   Filed 08/21/20   Page 1 of 4




Exhibit 137
                              Case 13-50530-CSS            Doc 772-28        Filed 08/21/20          Page 2 of 4

       Allied Holdings, Inc.                                                                       December 2010
       2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

           General     Information
           Total investment amount          $164.0MM
           Type of security                Common     equity    ($107.8MM);   first lien    debt   ($43.0MM); second lien
                                           debt ($13.2MM)
           Percent    owned                71.3% of common equity (as-converted); 55.6% first lien             debt
                                           66.7% second lien debt
       Date     of initial investment      May 3, 2006
       Board information                   Three YAAF representatives, one independent (approved by YAAF)                      and
                                           the CEO
           Transaction   Information
           Pre-Petition Notes              $81.6MM for pre-petition senior unsecured notes (converted                 into

                                           equity)
       Rig Financing                       $12.6MM of convertible equipment financing (converted               into

                                           equity)
       First Lien Debt Purchase          $43.0MM for First Lien Debt
           Second     Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
       Company industry                    Automotive      Logistics
       Portfolio Information
           Funds                           Yucaipa American Alliance Fund I, LP
           Status                          Unrealized
           Carrying value                   $164.0MM
           Valuation rationale             Market    analysis
           Distributions to date           None
           Team:                           Ira Tochner, Derex Walker, Stephanie Bond

           Company     Description
            Headquartered in Decatur, Georgia, Allied (“Allied” or the “Company”) is the largest transporter of
           new vehicles in North America. The Company primarily offers short-haul delivery services for the
           North American auto industry, providing transportation services from the manufacturing plant to the
           railhead or dealership or from the railhead to the dealership. Allied transports over 4.5 million vehicles

           annually and has a North American footprint consisting of 61 terminals, over 2,200 active rigs and 35
            maintenance garages. Allied has approximately 3,650 employees, of which over 3,050 are bargaining

            employees.’   Short-haul delivery services account for approximately 97% of Allied’s revenue. The
           balance of  Allied’s revenue is generated from support services, including carrier management and
           brokerage  services, vehicle inspections, title storage, marshalling and rail yard management, and
           computerized vehicle tracking.
           Allied’s    customer base is highly concentrated and dependent on the Detroit 3.      Allied’s top five
           customers    account for 80% of sales, and the Detroit 3 account for 63%. GM and Ford              are
                                                                                                      Allied’s two
           largest customers, accounting     for 26% and 25% of revenue,          respectively.




            Approximately 2,000 are represented by the International Brotherhood of Teamsters (the “IBT”) in the U.S., 580
       "

                                                                                                                             are

           represented by the Canadian Automotive Workers, and 390 are represented by the IBT in Canada.




Confidential                                                                                                      YUCAIPA593262
                              Case 13-50530-CSS                  Doc 772-28        Filed 08/21/20       Page 3 of 4

       Allied Holdings, Inc.                                                                         December 2010
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

           Transaction       History
       The     Company      filed      on July 31, 2005 and emerged from bankruptcy on May 29, 2007 pursuant to
                                     Chapter   11

       a                             sponsored by YAAF and the IBT. Our initial investment was made in Allied’s
            joint plan of reorganization
       pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150 million in pre-petition senior
       unsecured notes for $81.6 million. We later financed the Company’s purchase of used rigs from a now
       defunct competitor and funded a portion       of the Cash-Out Contribution (defined below).
       Under    the      plan of reorganization, we converted our total investment of $94.4 million into 67.0% of the
           reorganized      equity by:
       1.           Converting our position in the senior unsecured notes into 47.7% of reorganized                    equity;
       2.           Converting our share of the Rig Financing into 18.3% of the reorganized equity;                    and

       3.      Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who opted for
       cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the dollar, providing
       an additional 1.0% of the reorganized equity (“Cash-Out Contribution”)

       Since making      initial investment, we have continued to look for ways to strengthen Allied’s balance
                             our

       sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien term loans and
       subsequently converted $20 million of the acquired debt into convertible preferred stock. We continue to
       hold the      remaining $20 million in acquired debt, which bears interest at L+750                    bps. In August 2009,
       we were successful in purchasing a majority of the Company’s first                      lien debt at a substantial discount to
       face.  Specifically, we purchased $145 million (face) in first lien loans for a cash price of approximately $43
       million or $0.30 on the dollar. This purchase makes us the majority and requisite lender for purposes of any
        amendments or consents to the Company’s                 first lien  credit facility. Our ownership of the first lien debt is not
        subject to any of the customary restrictions            or   limitations normally associated with a sponsor’s acquisition of
       its   bank   debt.

       Pursuant to the transactions described above, we are now in the unique position of controlling every tranche
       of the Company’s capital structure. In addition to holding 55.6% of the first lien debt, we also hold 66.7%
       of the    second lien debt as      well      as   71.3% of the fully-diluted equity. As
                                                                                  a consequence, we believe that the

       Company now has the strongest balance sheet in the car haul industry and that it is in a unique position to
       capitalize on the financial distress of its competitors, many of which are family owned and suffer from
       liquidity and leverage issues. This               is
                                              particularly true given that the OEMs                are
                                                                                         increasingly seeking to shift
       their business to suppliers that are financially              stable.

        Investment          Thesis

       Our  investment in Allied is premised on the Company's leadership position in the auto transport
       market. Allied is the largest carrier with more than 2,200 active rigs and a North American footprint of
       61 terminals.          It transports over 4.5 million vehicles annually and            has a longstanding     relationship with
       each     of the major foreign and domestic OEMs.
       Our belief is that with additional          investment in its fleet, Allied can strengthen its position in the
        marketplace         and   substantially      increase
                                                        productivity.  Part of this investment is being funded with
        concessions         obtained from its customers. The Company obtained over $30 million in annual pricing
        concessions         from its customers in connection with its emergence from bankruptcy and                  has continued to

        negotiate pricing increases in subsequent customer negotiations. The Company                         also    renegotiated the
       terms of its collective bargaining agreement with the IBT while in Chapter 11                                under which the




Confidential                                                                                                          YUCAIPA593263
                                         Case 13-50530-CSS                           Doc 772-28                     Filed 08/21/20              Page 4 of 4

       Allied Holdings, Inc.                                                                                                                 December 2010
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

       Company realized $35 million in annual cost savings.         Discussed further below, the Company is
        currently paying the full wage  rate to its IBT-represented drivers. However, it is our firm belief that
       further cost savings will be achieved in the upcoming negotiations.

       Valuation                Rationale
       We hold the investment in Allied at cost based on a market comp analysis, including the impact of
       expected wage concessions.  Given the nature of the business, we are assuming a forward-looking
       EBITDA multiple range of 5.0x — 6.0x and a 2010E multiple of 8.0x — 9.0x.

        Financial               Summary
       For the November                         YTD
                                 period, Allied’s unit volume was up 9.3% and 2.5% versus prior year and
        internalmanagement plan, respectively. However, Q4 volume was a little light. Although there was
       an increase in industry sales in Q4, Allied’s units are largely tied to production which was fairly flat.
       In addition, there were a lot of inventory holds at plants which negatively impacted Allied’s volumes.
       For the period ending November 30, 2010, revenue was $500.6 million versus internal management
       plan  of $469.3 million and prior year of $433.5 million. EBITDA for the year-to-date period                                                                                was
       $23.7 million versus internal management plan of $40.5 million and prior year of $23.4 million.                                                                              The
       shortfall versus plan is largely the result of an increase in salaries and wages. Starting in June,                                                                           the

       Company has paid its   US IBT-represented employees a 20% wage increase compared         a forecasted                                                   to
       2.5% increase accounting for $8.7 million of the increase. The rest of the shortfall versus plan was
       largely due to increased fuel costs. LTM EBITDA        $26.7 million and the Company                is
                                                                                                 on track to                                                       is
        achieve 2010E EBITDA of $25.4 million, including $11.0 million negative impact from the wage
       increase.

       As a consequence of the decline in automotive sales from historical levels, the Company has been in
       breach of the financial covenants under                                    its
                                                credit facility (which is now controlled by us) since August
       2008.
       (8    in thousands, except unit   information)


                                                             Month of November                                     November YTD                   YTD   Variance   vs.
                                                                                                                                                                             November
                                                    Actual       Prior Year         Plan                Actual       Prior Year       Plan      Prior Year         Plan      10 LTM

        Revenue                                    $42,385         $45,400         $45,849              $500,611      $433,522       $469,260     $67,089      $31,351       $546,746
        Units                                      347,153         391,460         396,347         4,196,421         3,840,358      4,095,421     356,063      101,000       4,586,970

         Revenue      Per   Unit                   $122.09         $115.98         $115.68              $119.29        $112.89       $114.58        $6.41           $4.71     $119.20

        Bank      EBITDA”?                              $1,162      $3,721          $5,630              $23,650        $23,362       $40,463         $288     ($16,813)        $26,743
             %   of   Revenue                             2.7%        8.2%           12.3%                 4.7%           5.4%          8.6%                                      4.9%

        Capital       Expenditures™                      1,280          998           1,257              38,724           5,802       41,679       32,922          (2,955)      39,460


        Cash®                                                                                           $33,032        $31,157
        Total     Debt?                                                                                 273,860

       Based    on unaudited internal financial results.
       (1)    EBITDA includes add back for restructuring charges and fresh start accounting                          adjustments.
       (2)  Given the uncertainty in the industry last year, the Company limited capex to essential spending in 2009 (spending only $6.5 million for the full year),
        accounting for the increase in 2010.
       (3)    Excludes restricted cash and other time deposits.
       (4)    2010 balance includes $33.1 million of              unreimbursed   letters of   credit.




Confidential                                                                                                                                                        YUCAIPA593264
